[Cite as Ohio Receivables, L.L.C. v. Durunner, 2013-Ohio-5514.]


                                       COURT OF APPEALS
                                   DELAWARE COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



OHIO RECEIVABLES, LLC                                     JUDGES:
                                                          Hon. Sheila G. Farmer, P. J.
        Plaintiff-Appellee                                Hon. John W. Wise, J.
                                                          Hon. Patricia A. Delaney, J.
-vs-
                                                          Case No. 13 CAG 03 0017
GODWIN DURUNNER, a/k/a
CHUKWUKERE G. DURUNNA

        Defendant-Appellant                               OPINION




CHARACTER OF PROCEEDING:                              Civil Appeal from the Municipal Court,
                                                      Case No. 11 CVF 00173


JUDGMENT:                                             Affirmed



DATE OF JUDGMENT ENTRY:                               December 16, 2013



APPEARANCES:

For Plaintiff-Appellee                                For Defendant-Appellant

JACKSON T. MOYER                                      GODWIN DURUNNER
NICHOLAS J. CHEEK                                     a/k/a CHUKWUKERE G. DURUNNA
CHEEK LAW OFFICES                                     8837 Juneberry Road
471 East Broad Street, 12th Floor                     Lewis Center, Ohio 43035
Columbus, Ohio 43215
Delaware County, Case No. 13 CAG 03 0017                                               2

Wise, J.

       {¶1}   Appellant Godwin Durunner, aka Chukwukere Durunna, appeals the

judgment of the Delaware County Municipal Court, which granted judgment in favor of

Appellee Ohio Receivables LLC in an action to collect on a delinquent credit card

account. The relevant facts leading to this appeal are as follows.

       {¶2}   In 2004, appellant opened a credit card account with Chase Bank USA,

N.A. and was issued account number xxxx-xxxx-xxxx-7652. Due to subsequent failures

by appellant to pay back certain credit obligations under the account terms, Chase

wrote off the account on or about April 30, 2007. Appellant nonetheless made some

payments on the account until October 21, 2008.

       {¶3}   On January 24, 2011, Appellee Ohio Receivables, having purchased the

charged-off account, filed a collection action against appellant, seeking repayment of

the sum of $2,385.25, plus interest at the rate of 24.00% per annum. On February 14,

2011, appellant filed an answer to the complaint, denying most of the allegations therein

for want of knowledge.

       {¶4}   Appellant also filed a motion to dismiss on February 14, 2011. Said motion

was denied four days later.

       {¶5}   On March 14, 2011, appellant filed a second motion to dismiss. Said

motion was also denied.

       {¶6}   On April 11, 2011, appellant filed a motion to strike the attachments to

appellee's complaint; contemporaneously, appellant filed an "opposition to court's denial

of defendant's second motion to dismiss." These motions were treated as an objection

to the magistrate's decisions, and were denied by the trial court.
Delaware County, Case No. 13 CAG 03 0017                                                 3


       {¶7}    On April 28, 2011, with leave of the court, appellee filed a motion for

summary judgment. Appellant filed a motion to strike the attachments to appellee's

motion, followed by a "memorandum of opposition to court's denial of defendant's

second motion to dismiss" and a response to appellee's motion for summary judgment.

The magistrate found that there were genuine issues of material fact and subsequently

scheduled the matter for trial.

       {¶8}    Appellant then filed a third motion to dismiss, which the court scheduled to

be heard on the date of trial.

       {¶9}    On October 7, 2011, approximately five weeks before the date of the trial,

appellant filed a motion for summary judgment, which the court scheduled to be heard

on the date of trial.

       {¶10} A bench trial before the magistrate took place on November 16, 2011.

       {¶11} On February 14, 2013, the magistrate issued a five-page decision

recommending judgment in favor of appellee in the amount of $2,229.25 plus interest of

3% per annum from April 30, 2007. The magistrate, inter alia, specifically rejected any

claim that the account was connected to a person other than appellant with a slightly

different social security number. Neither party filed any objections to the decision of the

magistrate. The trial court approved and adopted the magistrate’s decision on February

18, 2013.

       {¶12} Appellant filed a notice of appeal on March 14, 2013. He herein raises the

following seven Assignments of Error:

       {¶13} “I.        THE TRIAL COURT ERRED ON FEBRUARY 18, 2013, BY

ENTERING        JUDGMENT          IN   FAVOR      OF    PLAINTIFF-APPELLEE          (OHIO
Delaware County, Case No. 13 CAG 03 0017                                          4


RECEIVABLES)        FOR     NOT   ATTACHING     A   COPY    OF    THE   ASSIGNMENT

DOCUMENT TO THE INITIAL COMPLAINT WAS PROPER (SIC).

      {¶14} “II.    THE TRIAL COURT ERRED BY ENTERING JUDGMENT ON

FEBRUARY 18, 2013, BY DETERMINING THAT THE ASSIGNMENT OF ACCOUNT

AND CHAIN OF ASSIGNMENT WAS PROPER AND THAT OHIO RECEIVABLES

WAS THE REAL PARTY IN INTEREST IN THIS CASE.

      {¶15} “III. THE TRIAL COURT ERRED IN THE FEBRUARY 18, 2013, (SIC)

FOR   ACCEPTING       THE     AFFIDAVITS    SUPPLIED       BY    OHIO   RECEIVABLES

(PLAINTIFF-APPELLEE) IN SUPPORT OF THEIR CLAIM.

      {¶16} “IV.     THE TRIAL COURT ERRED BY ENTERING A JUDGMENT

FEBRUARY      18,    2013    IN   FAVOR    OF   OHIO   RECEIVABLES       THAT   THE

DISCREPANCY IN THE NAMES AND SOCIAL SECURITY NUMBER WERE PROPER

IN THE CASE.

      {¶17} “V. THE TRIAL COURT ERRED IN ENTERING JUDGMENT FEBRUARY

18, 2013, IN FAVOR OF OHIO RECEIVABLES THAT NEGLECTING THE ALLEGED

DEFENDANT'S MOTION TO STRIKE DOCUMENTS WAS PROPER.

      {¶18} “VI.     THE TRIAL COURT ERRED IN ENTERING JUDGMENT

FEBRUARY 18, 2013, IN FAVOR OF OHIO RECEIVABLES THAT NEGLECTING THE

ALLEGED DEFENDANT'S MOTION FOR SUMMARY JUDGMENT WAS PROPER.

      {¶19} “VII.     THE TRIAL COURT ERRED IN ENTERING JUDGMENT

FEBRUARY 18, 2013, IN FAVOR OF OHIO RECEIVABLES THAT NEGLECTING TO

MAKE DECISION ON THIS CASE WAY PAST THE STATUTE OF LIMITATION (SIC)

WAS PROPER.”
Delaware County, Case No. 13 CAG 03 0017                                                    5


                                              I.

       {¶20} In his First Assignment of Error, appellant appears to argue that the trial

court should have dismissed appellee’s complaint for the alleged failure to attach a copy

of the proper account assignment document to the complaint. We disagree.

       {¶21} Civ.R. 10(D)(1) states as follows: “When any claim or defense is founded

on an account or other written instrument, a copy of the account or written instrument

must be attached to the pleading. If the account or written instrument is not attached,

the reason for the omission must be stated in the pleading.”

       {¶22} This Court has recognized that a defendant who fails to file a motion for a

more definite statement under Civ.R. 12(E) before filing an answer has waived his or

her right to assert Civ.R. 10(D) as a basis for dismissing the plaintiff's complaint. See

State Farm Mutual Auto Ins. Co. v. Loken, 5th Dist. Fairfield No. 04–CA–40, 2004–

Ohio–5074, ¶ 21. Furthermore, for pleading purposes, it is generally sufficient for the

complaint to allege that the account has been assigned, and the non-attachment of the

assignment documents does not implicate Civ.R. 10(D)(1). See Hudson & Keyse LLC v.

Carson, 10th Dist. Franklin No. 07AP–936, 2008–Ohio–2570, ¶ 11.

       {¶23} Upon review, we find Loken and Carson to be on point in the case sub

judice, and appellant’s First Assignment of Error is therefore overruled.

                                           II., III., IV., V.

       {¶24} In his Second, Third, Fourth, and Fifth Assignments of Error, appellant

raises various evidentiary challenges to the trial court’s judgment in favor of appellee.

       {¶25} We first note appellant herein did not object to the magistrate's decision.

Civ.R. 53(D)(3)(b)(iv) provides that “* * * [a] party shall not assign as error on appeal the
Delaware County, Case No. 13 CAG 03 0017                                               6


court's adoption of any factual findings or legal conclusion * * * unless the party has

objected to that finding or conclusion * * *.” See, e.g., Stamatakis v. Robinson (January

27, 1997), Stark App.No. 96CA303, 1997 WL 115878. We nonetheless recognize that

an appellant's failure to specifically object to a magistrate's decision does not bar

appellate review of “plain error.” See, e.g., Tormaschy v. Weiss (July 6, 2000), Richland

App. No. 00 CA 01, 2000 WL 968685, citing R.G. Real Estate Holding, Inc. v. Wagner

(April 24, 1998), Montgomery App. No. 16737, 1998 WL 199628.

      {¶26} However, even under a plain error standard, our review is effectively

impeded because appellant has failed to provide this Court with a written transcript of

the trial to the magistrate. Pursuant to App.R. 9(B)(1), “[i]t is the obligation of the

appellant to ensure that the proceedings the appellant considers necessary for inclusion

in the record, however those proceedings were recorded, are transcribed in a form that

meets the specifications of App. R. 9(B)(6).” Although a video disc of the trial in this

case has been provided, this is insufficient for appellate review under these

circumstances pursuant to App.R. 9. See State v. Lisac, 11th Dist. Geauga No. 2012–

G–3056, 2012-Ohio-5224, ¶ 2. We therefore will presume the regularity of the

proceedings below and affirm. See, e.g., State v. Myers, Richland App.No.

2003CA0062, 2004-Ohio-3715, ¶ 14, citing Knapp v. Edwards Laboratories. (1980), 61
Ohio St. 2d 197, 400 N.E.2d 384.

      {¶27} Appellant’s Second, Third, Fourth, and Fifth Assignments of Error are

overruled.
Delaware County, Case No. 13 CAG 03 0017                                                 7


                                                 VI.

       {¶28} In his Sixth Assignment of Error, appellant maintains the trial court erred in

granting judgment in favor of appellee despite a pending motion for summary judgment

previously filed by appellant. We disagree.

       {¶29} Generally, “when a trial court fails to rule upon a pretrial motion, it may be

presumed that the court overruled it.” State ex rel. Cassels v. Dayton City School Dist.

Bd. of Edn., 69 Ohio St. 3d 217, 223, 631 N.E.2d 150, 1994-Ohio-92. Furthermore, any

error by a trial court in denying a motion for summary judgment is rendered moot or

harmless if a subsequent trial on the same issues raised in the motion demonstrates

that there were genuine issues of material fact supporting a judgment in favor of the

party against whom the motion was made. Harraman v. Howlett, 5th Dist. Morrow No.

03CA0023, 2004-Ohio-5566, ¶ 23, citing Continental Ins. Co. v. Whittington (1994), 71
Ohio St. 3d 150, 156, 642 N.E.2d 615. See, also, True Light Christian Ministries Church

v. Clear Channel Outdoor, Inc., 157 Ohio App. 3d 198, 2004-Ohio-2539, ¶ 23.

       {¶30} In the case sub judice, the magistrate issued a pretrial order on October

12, 2011 stating that “[a]ll motions properly before the court on the day of trial will be

considered by the court at that time.” See Trial Court Docket No. 52. However, because

the trial transcript in this matter has not been provided, we are compelled to apply the

presumption of regularity to the magistrate’s subsequent decision, thereafter approved

by the trial court, to hear the case on the merits on the day of trial.

       {¶31} Appellant’s Sixth Assignment of Error is therefore overruled.

                                                 VII.
Delaware County, Case No. 13 CAG 03 0017                                                8


      {¶32} In his Seventh Assignment of Error, appellant contends the trial court

violated the pertinent statute of limitations by delaying the issuance of the magistrate’s

decision and judgment entry for more than a year after the trial to the magistrate. We

disagree.

      {¶33} It has long been recognized that “[t]he purpose of statutes of limitations is

to prevent delay in asserting claims and to prevent the asserting of stale claims.”

Stauffer v. Isaly Dairy Co. (1965), 4 Ohio App. 2d 15, 28, 211 N.E.2d 72. We note R.C.

2305.07 states in pertinent part that “***    an action upon a contract not in writing,

express or implied, or upon a liability created by statute other than a forfeiture or

penalty, shall be brought within six years after the cause thereof accrued.” (Emphases

added). Appellant’s argument confuses the concept of a delay in entry of judgment with

a delay in commencement of an action, and is thus without merit.

      {¶34} Appellant’s Seventh Assignment of Error is overruled.

      {¶35} For the reasons stated in the foregoing opinion, the judgment of the

Municipal Court of Delaware County, Ohio, is hereby affirmed.

By: Wise, J.
Farmer, P. J., and
Delaney, J., concur.

                                             ___________________________________
                                             HON. JOHN W. WISE


                                             ___________________________________
                                             HON. SHEILA G. FARMER


                                             ___________________________________
                                             HON. PATRICIA A. DELANEY

JWW/d 1119
Delaware County, Case No. 13 CAG 03 0017                                       9


           IN THE COURT OF APPEALS FOR DELAWARE COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT




OHIO RECEIVABLES, LLC                      :
                                           :
       Plaintiff-Appellee                  :
                                           :
-vs-                                       :         JUDGMENT ENTRY
                                           :
GODWIN DURUNNER,                           :
a/k/a CHUKWUKERE G. DURUNNA                :
                                           :
       Defendant-Appellant                 :         Case No. 13 CAG 03 0017




       For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Municipal Court of Delaware County, Ohio, is affirmed.

       Costs assessed to appellant.




                                           ___________________________________
                                           HON. JOHN W. WISE


                                           ___________________________________
                                           HON. SHEILA G. FARMER


                                           ___________________________________
                                           HON. PATRICIA A. DELANEY